January 9, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    RO-BT INVESTMENTS, LLP, Appellant

NO. 14-13-00034-CV                           V.

       LE PROPERTIES, LLC AND LE COMMERCIAL, INC., Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Le Properties,
LLC and Le Commercial, Inc., signed July 10, 2012, was heard on the transcript of
the record. We have inspected the record and find the evidence legally insufficient
to support the damages awarded in the default judgment. We therefore order that
the portions of the default judgment awarding Le Properties, LLC and Le
Commercial, Inc. damages in the amount of $58,500.00 and attorney’s fees in the
amount of $11,700.00 are REVERSED and ordered severed and REMANDED
for proceedings in accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.